DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.        The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 02/11/2021 and 10/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2015-43175 on pages 1 and 2 of the specification.
 	References WO 2019-208292, WO 2019-140091, US 2015/0193758, and JP 2015-043175 were cited in the Written Opinion of the International Searching Authority ISR (July 12th, 2021).
Applicant has also cited Adato et al. (US 2019/0236531), the English counterpart to WO 2019-140091.
Applicant has also cited Gondoh et al. (US/2021/0253375), the English counterpart to WO 2019-208292.

Drawings
5.         The drawing(s) filed on 02/11/2021 are accepted by the Examiner.

Status of Claims
6.         Claims 1-6 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a storage unit” in claims 1, 2 and 3;
“an identification information acquisition unit” in claims 1 and 3;
“an image capture unit” in claim 1;
“a determination unit” in claims 1-3, and 6;
“a learning processing unit” in claims 1, 3 and 6;
“a dimension measurement unit” in claims 3 and 4;
“an operation unit” in claim 4; and
“a retrieval processing unit” in claim 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 1: ‘a storage unit configured to store exterior image data’ corresponds to Fig. 2 ‘control apparatus/CPU 20 implemented ‘storage unit 21’.  “The storage unit 21 stores the exterior image data, which is data on the exterior image of the article 80, in association with the identification information of the article 80. Here, the identification information is information (i.e., type information) for identifying the type of the article 80. The exterior image data includes, for example, information on a mark provided on the outer surface of the article 80, information on a pattern on the outer surface of the article 80, information on the color of the outer surface of the article 80, information on the shape (e.g., the outer edge shape of the outer surface) of the article 80, or the like. In the present embodiment, the exterior image data is image data of the upper surface S of the article 80. For this reason, the exterior image data includes, for example, information on a mark provided on the upper surface S of the article 80, information on a pattern on the upper surface S of the article 80, information on a color of the upper surface S of the article 80, information on a shape of the upper surface S (e.g., the outer edge shape of the upper surface S) of the article 80, or the like.” [0020-0021].
(b)       Claim 1: ‘an identification information acquisition unit configured to acquire identification information of a target article ' corresponds to Fig. 2 ‘control apparatus/CPU 20 implemented ‘Identification information apparatus unit 22’.  “The identification information acquisition unit 22 acquires identification information of the target article 81. Note that "acquiring identification information of the target article 81" is a concept that includes both acquiring the identification information of an article 80 that has already been selected as the target article 81, and acquiring the identification information of an article 20 that is to be selected as the target article 81. As shown in FIG. 1, the identification information acquisition unit 22 includes a reading apparatus 60 that reads the identification information of the target article 81. The identification information acquisition unit 22 acquires the identification information of the target article 81 read by the reading apparatus 60.” [0025].
(c)       Claim 1: ‘an image capture unit configured to capture an image of an exterior of the target article' corresponds to Fig. 2 ‘control apparatus/CPU 20 implemented ‘image capture unit 23’.  “The image capture unit 23 captures an image of the exterior of the target article 81. As shown in FIG. 1, the image capture unit 23 captures an image of the exterior of the target article 81 using a first camera 41. In the present embodiment, the image capture unit 23 captures an image of the upper surface S of the target article 81. For this reason, the first camera 41 is arranged above the target article 81 in the vertical direction V. For example, a color camera that captures color images can be used as the first camera 41. Note that the installation mode of the first camera 41 shown in FIG. 1 is an example, and the installation mode (installation position, number, etc.) of the first camera 41 can be modified as appropriate.” [0029].  
(d)       Claim 1: ‘a determination unit configured to derive a degree of matching between a captured image of the target article captured by the image capture unit and the exterior image data stored in the storage unit in association with the identification information acquired by the identification information acquisition unit' corresponds to Fig. 2 ‘control apparatus/CPU 20 implemented ‘determination unit 31’.  “The determination unit 31 is a functional unit that derives the degree of matching between the captured image of the target article 81 captured by the image capture unit 23 and the exterior image data stored in the storage unit 21 in association with the identification information acquired by the identification information acquisition unit 22 and determines whether the current state is a normal state in which exterior image data for which the degree of matching is a determination threshold value or more is present. That is, the determination unit 31 determines whether or not the current state is the normal state by performing matching degree derivation processing for deriving the degree of matching.  The determination unit 31 determines that the current state is the normal state if exterior image data for which the degree of matching is a determination threshold value or more is present in the storage unit 21, and determines that the current state is not the normal state if the exterior image data for which the degree of matching is the determination threshold value or more is not present in the storage unit 21. The determination unit 31 derives the degree of matching by performing matching processing between the captured image of the target article 81 and the exterior image data.  Specifically, the determination unit 31 derives a matching score (indicator of degree of matching) obtained through the matching processing as the degree of matching.” [0034].  
(e)       Claim 1: ‘a learning processing unit configured to execute learning processing if it has been determined by the determination unit that the current state is not the normal state ' corresponds to Fig. 2 ‘control apparatus/CPU 20 implemented ‘learning processing unit 32’.  “The learning processing unit 32 is a functional unit that executes learning processing if it has been determined by the determination unit 31 that the current state is not the normal state. The learning processing is processing for storing data of the captured image of the target article 81 captured by the image capture unit 23 as new exterior image data in the storage unit 21 in association with the identification information acquired by the identification information acquisition unit 22. Note that the storage unit 21 stores a specified number of pieces of the exterior image data in association with one piece of identification information in sequence starting from exterior image data that was stored in the storage unit 21 most recently. For this reason, when data of a captured image of the target article 81 captured by the image capture unit 23 is to be stored as new exterior image data in the storage unit 21 in association with identification information acquired by the identification information acquisition unit 22, if a specified number of pieces of exterior image data have already been stored in the storage unit 21 in association with the identification information, the learning processing unit 32 deletes the exterior image data that was stored in the storage unit 21 at the earliest time among the specified number of pieces of exterior image data, and stores the above-described new exterior image data in the storage unit 21.” [0036].  
(f)       Claim 3: ‘a dimension measurement unit configured to measure a dimension of the target article' corresponds to Fig. 2 ‘control apparatus/CPU 20 implemented ‘dimension measurement unit 24’.  “The dimension measurement unit 24 measures the dimension of the target article 81. Note that "measuring the dimension of the target article 81" is a concept that includes both measuring the dimension of an article 80 that has already been selected as the target article 81 and measuring the dimension of an article 80 that is to be selected as the target article 81. As shown in FIG. 1, in the present embodiment, the dimension measurement unit 24 measures the dimension of the target article 81 using a second camera 42 that is arranged above the target article 81 in the vertical direction V.  In the present embodiment, the dimension measurement unit 24 measures a three-dimensional dimension of the target article 81. That is, the dimension measurement unit 24 measures a dimension in a plan view (view in a direction along the vertical direction V) of the target article 81 and the height16 (dimension in the vertical direction V) of the target article 81.” [0030].  
(g)       Claim 4: ‘an operation unit configured to move the target article' corresponds to Fig. 2 ‘control apparatus/CPU 20 implemented ‘operation unit 25’.  “The operation unit 25 moves the target article 81. As shown in FIG. 1, the operation unit 25 includes a holding unit 50 that holds the article 80 and a moving mechanism 51 that moves the holding unit 50. In the present embodiment, the holding unit 50 holds the upper surface S of the article 80. Specifically, the holding unit 50 holds the upper surface S of the article 80 by suction. The operation unit 25 moves the target article 81 by moving the holding unit 50 holding the target article 81 using the moving mechanism 51.” [0032].  
(h)       Claim 6: ‘a retrieval processing unit configured to execute retrieval processing for sequentially selecting the target article from the article group and retrieving the selected target article from the support body' corresponds to Fig. 2 ‘control apparatus/CPU 20 implemented ‘retrieval processing unit 33’.  “A retrieval processing unit 33 is a functional unit that executes retrieval processing for retrieving the target article 81 from the support body 10. The retrieval processing unit 33 executes the retrieval processing by controlling the operation unit 25.” [0038]; “As shown in FIG. 1, in the present embodiment, the target article 81 is included in an article group 8 (here, a group of multiple articles 80 of the same type) placed on the support body 10, and is an article 80 on top of which another article 80 has not been placed. In the retrieval processing, the retrieval processing unit 33 sequentially selects the target article 81 from the article group 8 and retrieves the selected target article 81 from the support body 10.” [0039].  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


9.            It is noted Claim 5 further defines wherein the imager is a fingerprint sensor, thus claim 15 is not interpreted under 35 USC 112(f).


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kurayama et al. (JP 2015-42586) in view of Adato et al. (US 2019/0236531).
Note: The examiner has attached an English translation of Kurayama et al. (JP 2015-42586) to this action.

Regarding Claim 1:
Kurayama discloses an article distinguishing system (Fig. 1 ‘article storage facility 1’ containing Fig. 2 ‘article storage control system 70’) comprising: 
a storage unit (Fig. 2: article information database 40’) configured to store exterior image data (‘template image’), which is data of an exterior image of an article (‘article 21’), in association with identification information of the article (“The master article information includes dimension information and template images of each article 21 in association with the article identification information of each article 21. The dimension information of the article 21 is information indicating the dimensions of the three sides extending from one vertex of the article 21. Further, the template image is an image that serves as a template when detecting the warehousing article presence region M by pattern matching processing described later.” (page 18, lines 6-33)); 
an identification information acquisition unit (‘article container information acquisition unit 31’) configured to acquire identification information of a target article, which is an article to be subjected to distinguishing (“The article container information acquisition unit 31 acquires the container identification information and the article identification information, acquires the container information related to the containers 20 associated therewith from the master container information of the article information database 40, and the article information related to the article 21.” (page 13, lines 24 – page 14, line 24)); 
an image capture unit (e.g. Figs. 1 and 3 ‘second imaging device 14’) configured to capture an image of an exterior of the target article (“The second imaging device 14 is a device (for example, a stereo camera) that can record distance information from the captured object to the second imaging device 14. The 2nd imaging device 14 images the container 20 conveyed to the test | inspection location S from upper direction. In the present embodiment, the second imaging device 14 includes a pair of cameras 14A and 14B as shown in FIG. The camera 14 </ b> A is provided immediately above the center position of the inspection location S, is provided at a position where the height from the conveyance surface of the inspection location S is known, and images the entire inspection location S in a planar manner. The other camera 14B is provided above a position separated from the center position of the inspection location S by a set distance in the transport direction of the warehousing conveyor 3 (in this example, a position spaced downstream in the transport direction of the warehousing conveyor 3). The whole inspection spot S is imaged from diagonally above. Then, the second imaging device 14 calculates distance information from the camera 14A at each pixel in the image captured by the camera 14A based on the parallax of the camera 14A and the camera 14B, and each pixel is a distance from the camera 14A. A captured image having information is generated. In addition, the 2nd imaging device 14 is corresponded to the imaging device for warehousing of this invention, and the captured image of the said 2nd imaging device 14 is equivalent to the captured image for warehousing of this invention.” (page 7, line 26 – page 8, line 12));
a determination unit (‘article discriminating unit 35’) configured to derive a degree of matching between a captured image of the target article captured by the image capture unit and the exterior image data stored in the storage unit in association with the identification information acquired by the identification information acquisition unit (“Article storage facilities are configured to detect as a working article presence area a part, whose degree of matching with a template image corresponding to an image of a rectangular plane of an article is equal to or larger than a first threshold, in a working picked-up image obtained by imaging a container present at a picking place where an operation to take the article out by a picking device is performed from above, and then to recognize the position of the article based upon the working article presence area and to take the article out, and include before-warehousing inspection device which detects as a warehousing article presence area a part, whose degree of matching with the template image is equal to or larger than the first threshold, in a warehousing picked-up image obtained by imaging a container positioned at an inspection position on a conveyance path of a warehousing conveyance device from above, determines whether the number of detected warehousing article presence areas is equal to or larger than a second threshold, and outputs an error when it is determined the number of warehousing article presence areas is less than the second threshold.” (Abstract: Problem to be Solved (page 1, lines 1-22)), and determine whether or not the current state is a normal state in which the exterior image data for which the degree of matching is a determination threshold value or more is present (“Article storage facilities are configured to detect as a working article presence area a part, whose degree of matching with a template image corresponding to an image of a rectangular plane of an article is equal to or larger than a first threshold, in a working picked-up image obtained by imaging a container present at a picking place where an operation to take the article out by a picking device is performed from above, and then to recognize the position of the article based upon the working article presence area and to take the article out, and include before-warehousing inspection device which detects as a warehousing article presence area a part, whose degree of matching with the template image is equal to or larger than the first threshold, in a warehousing picked-up image obtained by imaging a container positioned at an inspection position on a conveyance path of a warehousing conveyance device from above, determines whether the number of detected warehousing article presence areas is equal to or larger than a second threshold, and outputs an error when it is determined the number of warehousing article presence areas is less than the second threshold.” (Abstract: Problem to be Solved (page 1, lines 1-23)); and 
    a learning processing unit configured to execute learning processing if it has been determined by the determination unit that the current state is not the normal state (e.g. “when the article search range setting unit 54 determines that there is no article search area in the first single height image, and other than the set storage posture of the base upper article whose bottom surface belongs to the virtual reference plane When it is determined that the article search area does not exist in the single height image corresponding to the posture (the rollover long posture or the rollover short posture), there is no base upper article to which the bottom belongs to the virtual reference plane, that is, the base It is considered that the upper article is not the article 21 belonging to the uppermost stage. Therefore, the single-height image generation unit 56 has a base step article (the article in the second layer from the bottom in the example of FIG. 5) on the virtual reference lower surface, which is the bottom surface of the step lower than the virtual reference plane. Assuming that the base stage article is the article 21 belonging to the uppermost stage, the logical height from the bottom surface of the container of the upper surface when the article 21 is set and stored is calculated.” (page 26, lines 7-23),
wherein the learning processing is processing for storing data of the captured image as new said exterior image data in the storage unit in association with the identification information acquired by the identification information acquisition unit (e.g. “Then, the single height image generation unit 56 extracts a pixel having the same height information as the logical height from the storage captured image to generate a new second single height image, and stores the storage unit 62.” (page 26, lines 23-26)), and
wherein the storage unit stores a specified number, which is two or more, of pieces of the exterior image data in association with one piece of identification information in sequence starting from the exterior image data that was stored in the storage unit most recently (“The master article information includes dimension information and template images of each article 21 in association with the article identification information of each article 21. The dimension information of the article 21 is information indicating the dimensions of the three sides extending from one vertex of the article 21. Further, the template image is an image that serves as a template when detecting the warehousing article presence region M by pattern matching processing described later. The template image is an image corresponding to a pattern on a part of the six rectangular surfaces of the article 21, and in this embodiment, a color image corresponding to the pattern on the rectangular surface that is the upper surface in the set storage posture. It is. Specifically, as shown by a region surrounded by a broken line in FIG. 8, a rectangular surface (in this example, the product name “XX” in the example) is set on the upper surface when the article 21 is set and stored by another imaging device (not shown). A surface on which “○” is displayed is captured, and an image of a rectangular surface based on the captured image is master-registered in advance as a template image P. At that time, the size and resolution of the template image are also registered. Note that six template images corresponding to all six rectangular surface images may be master-registered in advance, but in order to reduce the burden of registration work by the operator, five or less rectangular surface images. In this embodiment, only one rectangular surface that is the upper surface in the set storage posture is registered. The template image is also a template for detecting the work article existence area in the pattern matching process executed by the article recognition unit 36 of the picking device 7.” (page 18, lines 6-33)).

Kurayama does not expressly disclose a learning processing unit configured to execute learning processing if it has been determined by the determination unit that the current state is not the normal state; 
wherein the learning processing is processing for storing data of the captured image as new said exterior image data in the storage unit in association with the identification information acquired by the identification information acquisition unit, and 
wherein the storage unit stores a specified number, which is two or more, of pieces of the exterior image data in association with one piece of identification information in sequence starting from the exterior image data that was stored in the storage unit most recently.
Adato discloses a learning processing unit configured to execute learning processing (Adato: “Any of the profile matching described above may include use of one or more machine learning techniques. For example, one or more artificial neural networks, random forest models, or other models trained on measurements annotated with product identifiers may process the measurements from the detection elements and identify products therefrom. In such embodiments, the one or more models may use additional or alternative input, such as images of the shelf (e.g., from capturing devices 125 of FIGS. 4A-4C explained above) or the like.” [0192]) if it has been determined by the determination unit that the current state is not the normal state (Adato: “Any of the profile matching described above may include direct matching of a subject to a threshold. For example, direct matching may include testing one or more measured values against the profile value(s) within a margin of error; mapping a received pattern onto a profile pattern with a residual having a maximum, minimum, integral, or the like within the margin of error; performing an autocorrelation, Fourier transform, convolution, or other operation on received measurements or a received pattern and comparing the resultant values or function against the profile within a margin of error; or the like. Additionally or alternatively, profile matching may include fuzzy matching between measured values and/or patterns and a database of profiles such that a profile with a highest level of confidence according to the fuzzy search.” [0191]); 
wherein the learning processing is processing for storing data of the captured image as new said exterior image data in the storage unit in association with the identification information acquired by the identification information acquisition unit (Adato: “Consistent with the present disclosure, the action to update the group of product models may include modifying an existing product model from a group of product models, the modification to the existing product model may be based on a detected change in an appearance attribute of the plurality of products. For example, as described above, when a product has a new appearance, image processing unit 130 may detect the change and modify the old images or information stored in the product models. For example, when a new color of lid is identified for “Biore Shampoo,” then image processing unit 130 may modify the indication of the old color of lid in the product model of “Biore Shampoo” to include the new color of lid.” [0269]), and 
wherein the storage unit stores a specified number, which is two or more, of pieces of the exterior image data in association with one piece of identification information in sequence starting from the exterior image data that was stored in the storage unit most recently (Adato: “Consistent with the present disclosure, the action that updates the product model subset may include deactivating an existing product model from the product model subset. Additionally and alternatively, consistent with the present disclosure, the action that updates the product model subset may include replacing an existing product model from the product model subset with a new product model.  For example, updating the selected subset of product models may also comprise deleting or deactivating one or more existing product models in the selected subset of product models and add in a new product model in replacement. In some cases, the existing product model and the new product model may be associated with the same type of product. For example, as part of a rebranding, packages of the products of a brand may be modified, and usually the old brand, old packages, and/or old logos may not be seen on the shelves again. In such cases, when updating the selected subset of product models, image processing unit 130 may be configured to determine to delete the existing product model, automatically or manually. In some cases, one or more visual characteristics may be added to the product package, such as, a special logo, a mark, a new color, etc. For example, an Olympic logo appears on the packages during the Olympic Games. During the Olympic game, to identify the Olympic logo, image processing unit 130 may deactivate the existing product models and add in the“Olympic Game Time” product models to replace the existing product model. The“Olympic Game Time” product models may include descriptions of the Olympic logo, images of sports player, images of medals, etc. For another example, in December, many products may have Christmas special packages, red appearance, gift-like packages, and/or Christmas features. Image processing unit 130 may deactivate the existing product models, and add in the “Christmas Time” product models, in order to better determine the products in the images. This may increase the efficiency and decrease the processing time for recognizing the type of product in the image using the selected subset of product models.” [0310])

Kurayama in view of Adato are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of comparing current image data with previously stored image data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose a learning processing unit configured to execute learning processing if it has been determined by the determination unit that the current state is not the normal state; wherein the learning processing is processing for storing data of the captured image as new said exterior image data in the storage unit in association with the identification information acquired by the identification information acquisition unit, and wherein the storage unit stores a specified number, which is two or more, of pieces of the exterior image data in association with one piece of identification information in sequence starting from the exterior image data that was stored in the storage unit most recently.
The suggestion/motivation for doing so is to monitor retail establishments using image processing and supporting sensors as disclosed by Adato in the Background of Invention.  Therefore, it would have been obvious to combine Kurayama with Adato to obtain the invention as specified in claim 1.

Regarding Claim 2: 
The proposed combination of Kurayama in view of Adato further discloses the article distinguishing system according to claim 1, wherein the determination unit executes matching degree derivation processing (Kurayama: “The pattern matching processing unit 57 is a functional unit that detects, as the warehousing article presence region M, a portion of the warehousing image captured by the second imaging device 14 that has a matching degree with the template image equal to or higher than the first threshold value.” (page 27, lines 4-37)) for deriving the degree of matching in sequence starting from the exterior image data that was stored in the storage unit most recently (Adato: “In another example, server 135 may update the near-real time display and the product list in response to new captured images and new information received from retail store 105.” [0233]), and if the exterior image data for which the degree of matching is the determination threshold value or more is detected, the determination unit ends the matching degree derivation processing and determines that the current state is the normal state (Kurayama: “Further, when the inspection unit 58 determines that the number of the detected article existence areas M detected is equal to or greater than the second threshold value, the inspection unit 58 outputs each of the detected article existence areas M detected to the check processing unit 59 to perform the check. A predetermined check is performed by the processing unit 59. Further, the inspection unit 58 finishes the check on the goods present area M for warehousing classified as either the valid article present area or the invalid article present area according to the result of the predetermined check in the check processing unit 59. Obtained from the check processing unit 59 in the order in which they are performed. Then, the inspection unit 58 outputs the result information indicating that it is normal to the host controller 30 when the warehousing article existence area M classified as the effective article existence area becomes equal to or greater than the second threshold value.” (page 29, lines 1-13); “whether the 19 number of detected warehousing article presence areas is equal to or 20 larger than a second threshold, and outputs an error when it is 21 determined the number of warehousing article presence areas is less 22 than the second threshold.” Abstract).
Kurayama in view of Adato are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of comparing current image data with previously stored image data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the determination unit executes matching degree derivation processing for deriving the degree of matching in sequence starting from the exterior image data that was stored in the storage unit most recently, and if the exterior image data for which the degree of matching is the determination threshold value or more is detected, the determination unit ends the matching degree derivation processing and determines that the current state is the normal state.  The suggestion/motivation for doing so is to take out an article if it is determined that the article has a low degree of matching a template image as disclosed by Kurayama in the Background of Invention.  Therefore, it would have been obvious to combine Kurayama with Adato to obtain the invention as specified in claim 2.

Regarding Claim 3:
The proposed combination of Kurayama in view of Adato further discloses the article distinguishing system according to claim 1, further comprising: 
a dimension measurement unit (Kurayama: ‘container outer shape detection unit 53’) configured to measure a dimension of the target article (Kurayama: “the container outer shape detection unit 53 acquires the dimension information of the container 20 included in the container information of the storage unit 62 particularly the dimension information of two sides forming a rectangle in a plan view of the container 20.” (page 21, lines 1-11)), and 
wherein the storage unit stores dimension data (Kurayama: “the article container information acquisition unit 51 stores the acquired container information and article information in the storage unit 62.” (page 20, lines 7-9), which is data of a dimension of an article (Kurayama: “The master article information includes dimension information and template images of each article 21 in association with the article identification information of each article 21. The dimension information of the article 21 is information indicating the dimensions of the three sides extending from one vertex of the article 21.” (page 18, lines 6-10)), in association with identification information of the article (Kurayama: “the article container information acquisition unit 51 stores the acquired container information and article information in the storage unit 62.” (page 20, lines 7-9), and 
wherein if it has been determined by the determination unit that the current state is not the normal state, the learning processing unit executes the learning processing under the condition that the dimension of the target article measured by the dimension measurement unit falls within an allowable dimension range obtained using, as a reference, the dimension data stored in the storage unit in association with the identification information acquired by the identification information acquisition unit (Kurayama: “Further, the container outer shape detection unit 53 acquires the dimension information of the container 20 included in the container information of the storage unit 62, particularly the dimension information of two sides forming a rectangle in a plan view of the container 20. When the container outer shape detection unit 53 compares the extracted container outer shape with the acquired dimensional information of the container 20 and determines that they match within a predetermined allowable range, the container outer shape detection unit 53 Recognize that there is. In addition, when determining that the extracted container outer shape does not coincide with the dimensional information of the container 20 within a predetermined allowable range, the container outer shape detection unit 53 performs the second imaging again via the image acquisition unit 52. An imaging instruction is output to the device 14 to acquire a new image, 20 and the container outline detection unit 53 again executes the container 21 outline detection process.” (page 21, lines 7-22)), and if the dimension of the target article measured by the dimension measurement unit does not fall within the allowable dimension range (Kurayama: “Recognize that there is. In addition, when determining that the extracted container outer shape does not coincide with the dimensional information of the container 20 within a predetermined allowable range, the container outer shape detection unit 53 performs the second imaging again via the image acquisition unit 52. An imaging instruction is output to the device 14 to acquire a new image, and the container outline detection unit 53 again executes the container outline detection process.” (page 21, lines 15-22)), the learning processing unit determines that the current state is an abnormal state and does not execute the learning processing (Kurayama: “If the container outer shape detection unit 53 cannot detect the outer shape of the container even after re-imaging by the second imaging device 14 for a predetermined number of times (for example, twice) or more, the container outer shape detection unit 53 displays result information indicating that the host controller 30 is abnormal.” (page 21, lines 22-27)).

15.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kurayama in view of Adato as applied to claim 3 above, and further in view of Fukutomi (JP 2018-028461).

Regarding Claim 5:
The proposed combination of Kurayama in view of Adato discloses the article distinguishing system according to claim 3, but do not expressly disclose wherein the dimension measurement unit includes a TOF (Time of Flight) camera or a stereo camera.
Fukutomi discloses wherein the dimension measurement unit includes a TOF (Time of Flight) camera or a stereo camera  (Fukutomi: “A dimension measuring apparatus for measuring a dimension of a predetermined measurement object based on a TOF (Time of Flight) method” Abstract and claims.”. 
	Kurayama, Adato & Fukutomi are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of taking measurements of objects based on an image taken from an imaging device such as a camera.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the dimension measurement unit includes a TOF (Time of Flight) camera or a stereo camera.  The suggestion/motivation for doing so is improve identification accuracy as disclosed by Fukutomi.  Therefore, it would have been obvious to combine Kurayama, Adato & Fukutomi to obtain the invention as specified in claim 5.

Allowable Subject Matter
16.	Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.	The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 4: 
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations the article distinguishing system according to claim 3, further comprising: 
an operation unit configured to move the target article, and wherein the target article is an article that is included in a group of a plurality of articles of the same type placed on a support body, and on top of which another article has not been placed, and
wherein the dimension of the target article is measured by the dimension measurement unit in a state in which the target article has been moved by the operation unit such that a gap is formed between the target article and another adjacent article.

Regarding Claim 6:
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations the article distinguishing system according to claim 1, wherein: 
the target article is an article that is included in an article group, which is a group of a plurality of articles placed on a support body, and on top of which another article has not been placed, 
the article distinguishing system further includes a retrieval processing unit configured to execute retrieval processing for sequentially selecting the target article from the article group and retrieving the selected target article from the support body, 
each time the target article that is to be subjected to the retrieval processing is selected by the retrieval processing unit, the determination unit determines whether or not the current state is the normal state based on a captured image of the newly- selected target article, and if it has been determined by the determination unit that the current state is the normal state, or if it has been determined by the determination unit that the current state is not the normal state and the learning processing has been executed by the learning processing unit, the retrieval processing unit retrieves the selected target article from the support body.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Koga (US 2019/0193947) discloses an article transfer apparatus includes: a conveyor configured to transfer workpieces; a photographing unit that acquires a three-dimensional image by photographing the transferred workpieces; a workpiece distinguishing unit that detects three-dimensional shapes and postures of the workpieces on the basis of the three-dimensional image acquired by the photographing unit; a storage unit that stores therein three-dimensional shapes of reference workpieces and postures of the reference workpieces in a state in which the reference workpieces do not overlap with another workpiece; and an overlap judgement unit that judges whether there is an overlap between the workpieces on the basis of the three-dimensional shapes and the postures of the reference workpieces stored in the storage unit, and the three-dimensional shapes and the postures of the workpieces detected by the workpiece distinguishing unit.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677